DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 is objected to because of the following informalities:  Claim 11 should depend from claim 10, since there is no antecedent basis for “said display unit” in claim 11, line 2 (see claim 10, line 3).  Appropriate correction is required.
CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing mechanism” in claim 1, line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claimed “securing mechanism” is regarded as a zipper with zipper teeth and a zipper slider, as disclosed in paragraph [0019] of the specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, it is unclear what the claimed “securing mechanism” requires in the claims, since paragraph [0019], lines 7-8 discloses that the securing mechanism may be a mechanism other than a zipper, but does not set forth what they are, or how they would function.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 3, “may include” is unclear as to whether this is intended to be a positive limitation, or not.
               In view of the above rejections under 35 USC 112, second paragraph, claims 1-17 are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 14, 16 and 17 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al 10,092,137 in view of Thomson 2015/0128666 and Biene et al 10,005,609.
Re claim 1, Nelson et al teaches a lock box container 100 in fig. 1 for protecting food contents therein, comprising a plurality of walls 104(1)-104(4) to enclose an interior, at least one of the walls including a 
Re claim 2, Nelson et al teaches the container as being formed from at least a hard material (column 2, line 51).  
Re claim 3, Nelson et al teaches an interior portion as comprising a leak resistant lining 804 (column 7, lines 24-27) to prevent liquids from damaging the container.
Re claim 6, the zipper securing mechanism of Nelson et al as modified by Thomson includes a zipper slider 232 of Thomson and two rows of zipper teeth 200 of Thomson.
Re claim 14, Biene et al teaches a wireless feature (column 11, lines 1-2) which is well known in the lock art, in the references as combined.
Re claim 16, the code or command of Biene et al (column 11, line 2) is regarded as a second, unlock access code.
Re claim 17, Nelson et al teaches the claimed handle 122 for carrying the container.
Claim 4 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al 10,092,137 in view of Thomson 2015/0128666 and Biene et al 10,005,609, as applied to claim 1 above, and further in view of Smith et al 2018/0290814.
.
Claims 4 and 5 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al 10,092,137 in view of Thomson 2015/0128666 and Biene et al 10,005,609, as applied to claim 1 above, and further in view of Ells 5,857,778.
Re claim 4, Ells teaches a food container with a closed cell foam padding 52 (column 5, lines 31-33).  
               Re claim 5, Ells teaches an interior portion with a heat or cold reflective insulated interior with energy shield lining for keeping food hot or cold (column 5, lines 17-19).  
It would have been obvious to provide the food container of Nelson et al with a closed cell foam padding, and an interior portion with a heat or cold reflective insulated interior with energy shield lining for keeping food hot or cold, in view of the teaching of Ells, to allow the temperature of the food to be safely controlled.
Claims 7-14 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al 10,092,137 in view of Thomson 2015/0128666 and Biene et al 10,005,609, as applied to claim 1 above, and further in view of Shoenfeld 7,728,711.
Re claim 7, Shoenfeld teaches a container 10 lock 20 as including a lock box 30 control unit control element (34).
Re claim 8, the control element is a circuit 34.
Re claim 9, the lock box control unit comprises a locking assembly (latch) 40.
Re claim 10, the lock box control unit includes a display unit 531.

Re claim 12, the control monitor includes a touch screen 529 and keypad 532 for a password.
Re claim 13, the lock box control unit includes a keypad 532. 
Re claim 14, the control may also include a wireless feature 100.
It would have been obvious to modify the control of the container of Nelson et al as modified by Thomson and Biene et al to include a control circuit, a locking assembly (latch), a display unit, an LED monitor, and a touch screen and keypad for a password, and a wireless feature, in view of the teaching of Shoenfeld, to allow the container to be locked and unlocked with conventional electrical locking components.
Claim 15 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al 10,092,137 in view of Thomson 2015/0128666 and Biene et al 10,005,609, as applied to claim 1 above, and further in view of Milo 7,010,947.
Re claim 15, Milo teaches a lock assembly including a first lock access code (column 18, lines 26-27), and a second unlock access code (column 18, line 56).  It would have been obvious to modify the code or command of Nelson et al as modified by Thomson and Biene et al to include a first lock code and a second unlock code, in view of the teaching of Milo, to allow for wireless locking and unlocking, as is well known in the lock art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  BehBehani 8,803,657 teaches a lock and an unlock code in fig. 4.  Moudy 2019/0043298 teaches another food container with smart lock 104.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 19, 2022